DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on February 1, 2021 is acknowledged.  Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 17, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 13 is objected to because of the following informalities: 
a)  It is suggested that the delivered dose be limited to therapeutically effective dosage amount. 
b) Additionally, claim 13 does not ended with a period.
Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 11- 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Mechaly et al., (WO 2013126690 published Aug 2013). 
	Claims 11-12 are drawn to a therapeutic composition comprising: (i)    a first fusion protein capable of specifically binding to an EGFR on the surface of a bladder cancer cell, wherein the first fusion protein comprises an epidermal growth factor (EGF) polypeptide conjugated to mutant anthrax Protective Antigen (PA’) polypeptide unable to selectively bind to an anthrax receptor, wherein the mutant anthrax Protective Antigen (PA’) polypeptide comprises the mutations N682A and D683A, or at least one mutation selected from the group consisting of N686A, Y710A, N711A, D712A, P715A, L716A, and I718A, wherein the amino acid positions are numbered as in SEQ ID NO: 10; (ii)    a second fusion protein comprising an anthrax Lethal Factor N-terminus (LFn) conjugated to a Diphtheria Toxin A (DTA) catalytic domain; and (iii)    a 
Mechaly et al., teach modified microbial toxin receptors for delivering agents into cancer cells. The receptor specificity of the transport protein of anthrax toxin, PA, can be altered as a means to deliver active toxin, such as anthrax toxin, to the cytosol of targeted cancer cells. Any cell, such as a cancer cell can be targeted so long as the cell expresses a specific marker or a marker that is significantly enriched in such cell [para. 0007]. Receptors that can be targeted by the engineered binary toxins according to the present invention include EGF receptors [para. 0010]. Mechaly et al., teach method for treating cancer comprising administering to a subject diagnosed with cancer the altered binary toxin system with an altered binary toxin system for delivery of an active molecule to a target cell comprising: a fusion protein comprising a receptor- ablated pore-forming binary or AB toxin unit fused to a non-toxin-associated receptor-binding ligand specific for a target cell, and a complementary toxin unit capable of associating with the pore-forming toxin unit for delivery of a therapeutic protein to the cytosol of the target cell [para. 0101].  
 The receptor- ablated pore-forming unit is anthrax toxin protective antigen (PA) [para. 0101]. Two mutations in the domain 4 of the PA, N682A and D683A, were introduced into PA to ablate its native receptor-binding function [para. 0048].The mutant PA is PAN682AD683A.  Mechaly et al., teach the bacterial toxin as a mutant anthrax 
Mechaly et al., teach the complementary toxin unit is anthrax toxin lethal factor (LF). The complementary toxin unit is fused to the therapeutic protein which is the catalytic domain of diphtheria toxin (DTA) [para. 0101]. The therapeutic protein is fused to the N-terminal portion of the lethal factor of anthrax toxin (LFN), and undergoes unfolding during translocation through the PA variant to the target cell cytosol. Example toxins that can be fused to LF for use include the catalytic domain of diphtheria toxin (DTA) [para. 0013]. Therefore, Mechaly et al., teach a second fusion protein comprising an anthrax Lethal Factor N-terminus (LFn) conjugated to a Diptheria Toxin A (DTA) catalytic domain.
Mechaly et al., teach the compositions, can be delivered in a pharmaceutically acceptable carrier [para. 0097]. The amount of an active agent used in the methods described herein that will be effective in the treatment of a particular disorder or condition will depend on the nature of the disorder or condition, and are determined by 
Mechaly et al., teach targeting of toxic proteins to specific classes of mammalian cells has been studied extensively, often with the goal of developing new treatments for malignancies. One approach to targeting involves replacing the receptor-binding domain of a toxin with a heterologous protein, such as a growth factor or antibody that binds to a specific cell- surface receptor [para. 0042].  
Thus Mechaly et al., teach the instantly rejected composition.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mechaly et al., (WO 2013126690 published Aug 2013) and Leppla et al., (US Patent Publication 20110280908 published Nov. 2011) in view of Carlsson et al., (Radiol Oncol. 2015; 49(1):50-58. Available online 03-03-2015).
	
Claims 13-16 are drawn to a method of delivering a therapeutic agent to a bladder cancer cell in an animal or human patient, said method comprising: delivering a dose of a therapeutic composition specifically targeting EGFR-expressing cancer cells to the lumen of the bladder of the patient having an EGFR-expressing bladder cancer tumor on the internal surface of the bladder, wherein the therapeutic composition comprises: (i) a first fusion protein capable of specifically binding to an EGFR on the surface of a bladder cancer cell, wherein the first fusion protein comprises an epidermal growth factor (EGF) polypeptide conjugated to mutant anthrax Protective Antigen (PA’) polypeptide unable to selectively bind to an anthrax receptor, wherein the mutant anthrax Protective Antigen (PA’) polypeptide comprises the mutations N682A and  D683A, or at least one mutation selected from the group consisting of N686A, Y710A, N711A, D712A, P715A, L716A, and I718A, wherein the amino acid positions are numbered as in SEQ ID NO: 10; (ii)    a second fusion protein comprising an anthrax Lethal Factor N-terminus (LFN) conjugated to a Diphtheria Toxin A (DTA) catalytic domain; and (iii) a pharmaceutically acceptable carrier.


Mechaly et al., teach targeting of toxic proteins to specific classes of mammalian cells has been studied extensively, often with the goal of developing new treatments for malignancies. One approach to targeting involves replacing the receptor-binding domain of a toxin with a heterologous protein, such as a growth factor or antibody that binds to a specific cell- surface receptor [para. 0042]. Treatable cancers are the cancer is a HER2 positive cancer and the anthrax protective antigen is fused with a HER2 binding ligand. the subject has cancer. In some aspects of all the embodiments, the subject has cancer wherein the cancer cells express HER2, and the toxin system delivered to the 
One example, specifically targets HER2-positive cells, an Affibody (ZHER2; -58 amino acids), known to bind the HER2 receptor with high affinity, was fused to the C-terminus of a receptor-recognition-deficient, mutated form of PA. Cell cytotoxicity assays using mPA-ZHER2 demonstrated that LFN-DTA inhibited protein synthesis in the cytosol of cells expressing the HER2 receptor, whereas HER-negative cells were unaffected (Fig. 6). Because amplification of the HER2 gene or overexpression of HER2 patients overexpressing the HER2 receptor the PA-based targeting of HER2 receptor-positive cells is an important example of cancer cells that can be targeted by the present strategy [para. 0062].  The HER2 Affibody confirms the expression of HER2 on the surface of JIMT-1 cells which are a tumor cell line {para. 0023].  Mechaly et al., also teach a method of delivering/administering a therapeutic agent to a cancer cell expressing epidermal growth factor on the surface of the cancer cell with the instantly claimed composition; but does not state the cancer cell is a bladder cell.


 Leppla teaches an EGFR binding moiety and toxin system for treating bladder cancer (para [0008]-[0009], [0061]) comprising: a first component comprising an EGFR binding moiety linked to an anthrax protective antigen (para [0008].  Leppla et al., provides compositions comprising a first effector component of a multimeric bacterial protein toxin...at least a first monomer (para [0009])...first monomer is a first anthrax protective antigen (PrAg) monomer (para [0061]), anthrax PrAg monomers are modified...PrAg monomers may also be modified...cell surface receptors specific for ligands...e.g., EGF...); and a second component comprising anthrax lethal factor N-terminus (para [0008],.second effector component is selected from anthrax lethal factor 

Carlsson et al., teach EGFR-expression in primary urinary bladder cancer and corresponding metastases and the relation to HER2-expression and the possibility of targeting these receptors. Carlsson et al., teach it would be beneficial to target the extracellular domains of EGFR and/or HER2 in metastatic urinary bladder cancer patients [page 51, col. 1].EGFR- and HER2-expression was analyzed for primary tumors and corresponding metastases from 72 patients using immunohistochemistry and the internationally recommended HercepTest [Methods].  EGFR was positive in 71% of the primary tumors and 69% of corresponding metastases. Local and distant metastases were EGFR-positive in 75% and 66% of the cases, respectively [Results]. The EGFR-positive tumors expressed EGFR in metastases in 86% of the cases. The co-expression of EGFR and HER2 was 57% for tumors and 53% for metastases [Results]. At least one of the EGFR- or HER2-receptors was present in most cases and co-expressed in more than half the cases [Conclusion].
Therefore, it would have been prima facie obvious at the time of applicants’ invention to deliver a therapeutic to a bladder cancer cell by delivering doses to the bladder as taught by Leppla et al. in order to provide tumoricidal activity especially since 
Carlsson et al., teach knowledge of targeting EGFR-expression in primary urinary bladder cancer and corresponding metastases and the relation to HER2-expression to targeting these receptors while Mechaly et al., already teach a method of delivering a therapeutic agent to EGFR and HER2 expressing cancer cell in an patient, said method comprising: delivering to the lumen of the bladder of an animal or human patient in need thereof at least two consecutive doses of a therapeutic composition specifically targeting an epidermal growth factor receptor (EGFR)-expressing cancer cell in the bladder of said patient, wherein the therapeutic composition comprises: a first fusion protein capable of specifically binding to an epidermal growth factor receptor (EGFR) on the surface of a cancer cell, wherein the first fusion protein comprises an epidermal growth factor (EGF) polypeptide conjugated to a bacterial toxin polypeptide, wherein the bacterial toxin polypeptide is a mutant anthrax Protective Antigen (PA”) polypeptide, wherein said PA’ polypeptide is unable to selectively bind to an anthrax receptor; a second fusion protein comprising an anthrax Lethal Factor N-terminus (LFn) conjugated to a Diptheria Toxin A (DTA) catalytic domain; and a pharmaceutically acceptable carrier. Thus beneficially targeting the extracellular domains of EGFR and/or HER2 in metastatic urinary bladder cancer patients for treatment. One of ordinary skill in the art 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating EGFR expressing bladder cancer cells where there is no change in the well-known fusion proteins known to treat EGFR expressing cancer cells; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
7.	No claims allowed.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645